81142: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-10815: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81142


Short Caption:BRASS (DEQUINCY) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C329765Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:12/16/2021 at 10:00 AMOral Argument Location:Carson City


Submission Date:12/16/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantDequincy BrassHoward Brooks
							(Clark County Public Defender)
						Deborah L. Westbrook
							(Clark County Public Defender)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


05/06/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


05/06/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-17154




05/11/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (SC)20-17668




05/13/2020Notice of Appeal DocumentsFiled District Court Minutes, (SEALED). (SC)


05/15/2020Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC)


05/19/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/14/18, 03/27/18, 03/29/18, 04/03/18, 07/19/18, 10/30/18, 11/08/18, 01/29/19, 02/05/19, 02/07/19, 05/07/19, 05/09/19, 05/13/19, 08/13/19, 10/01/19, 12/03/19, 12/17/19, 01/14/20, 02/25/20, 02/26/20, 02/27/20, 02/28/20, 03/02/20, 03/03/20, 04/23/20.To Court Reporter: Sharon Nichols, Norma Ramirez, Matt Yarbrough. Request for Certified Transcripts. (SC)20-19090




05/20/2020Docketing StatementFiled Appellant's Docketing Statement. (SC)20-19170




06/22/2020MotionFiled Court Recorder Matthew Yarbrough's Errata to Affidavit & Motion for Extension of Time in Which to File the Requested Transcripts.  (SC)20-23150




06/25/2020Order/ProceduralFiled Order Granting Motion. Court Reporter Matthew Yarbrough's Certificate of Delivery of Transcripts due: July 20, 2020. Appellant's Opening Brief and Appendix due: October 2, 2020. (SC).20-23640




07/22/2020TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 2/14/18. (SC)20-26721




07/23/2020TranscriptFiled Notice from Court Reporter. Matthew Yarbrough stating that the requested transcripts were delivered.  Dates of transcripts: 07/19/18, 10/30/18, 11/08/18, 01/29/19, 02/05/19, 02/07/19, 05/07/19, 05/09/19, 08/13/19, 10/01/19, 12/03/19, 12/17/19, 01/14/20, 04/23/20, 2/25/20, 2/26/20, 2/27/20, 3/02/20, 3/03/20. (SC)20-26888




09/24/2020MotionFiled Stipulation to File Opening Brief. (SC)20-35246




10/01/2020Order/ProceduralFiled Order Approving Stipulation. Appellant's Opening Brief and Appendix due: November 2, 2020. (SC).20-35986




10/28/2020MotionFiled Appellants' Motion to Extend Time to file Opening Brief due to Missing Sealed Transcript. (SC)20-39563




11/06/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: January 6, 2021. (SC).20-40711




01/06/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (Third Request). (SC)21-00340




01/15/2021Order/ProceduralFiled Order Regarding Motion.  Appellant shall have until January 27, 2021, to file and serve the opening brief and appendix.  (SC)21-01389




01/26/2021AppendixFiled Appendix to Opening Brief. Vol. 1. (SC)21-02350




01/26/2021AppendixFiled Appendix to Opening Brief. Vol. 2. (SC)21-02351




01/26/2021AppendixFiled Appendix to Opening Brief. Vol. 3. (SC)21-02353




01/26/2021AppendixFiled Appendix to Opening Brief. Vol. 4 (SC)21-02355




01/26/2021AppendixFiled Appendix to Opening Brief. Vol. 5. (SC)21-02360




01/26/2021AppendixFiled Appendix to Opening Brief. Vol. 6. (SC)21-02361




01/26/2021AppendixFiled Appendix to Opening Brief. Vol. 7. (SC)21-02362




01/26/2021AppendixFiled Appendix to Opening Brief. Vol. 8. (SC)21-02364




01/26/2021MotionFiled Appellant's Motion for Leave to File Opening Brief in Excess of Type-Volume Limitation. (SC)21-02378




01/26/2021BriefFiled Appellant's Opening Brief. (SC)21-02379




01/26/2021AppendixFiled Appendix to Opening Brief. Vol. 9. (SC)21-02386




01/29/2021Order/ProceduralFiled Order Granting Motion.  Appellant's motion for leave to file an opening brief in excess of the type-volume limitation is granted.  The opening brief was filed on January 26, 2021. Respondent shall have 30 days from the date of this order to file the answering brief.  (SC)21-02845




02/22/2021MotionFiled Appellant's Motion to Supplement Opening Brief to Reference a Newly Discovered Bar Complaint Against Mitchell L. Posin That Was Pending During Both Young Hearings. (SC)21-05233




02/25/2021Notice/IncomingFiled Respondent's Notice of Appearance for John T. Niman. (SC)21-05651




02/25/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)21-05652




02/25/2021MotionFiled Respondent's Opposition to Motion to Supplement Opening Brief to Reference a Newly Discovered Bar Complaint Against Mitchell Posin that was Pending During Both Young Hearings. (SC)21-05653




03/01/2021MotionFiled Appellant's Reply in Support of Motion to Supplement Opening Brief to Reference a Newly Discovered Bar Complaint Against Mitchell L. Posin That Was Pending During Both Young Hearings. (SC)21-05984




03/05/2021Order/ProceduralFiled Order.  Appellant has filed a motion to supplement the opening brief.  The motion is denied.  Respondent shall have until April 30, 2021, to file and serve the answering brief.  (SC)21-06454




04/30/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)21-12405




05/06/2021Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: June 1, 2021. (SC)21-13034




06/01/2021MotionFiled Respondent's Motion to Extend Time To File Answering Brief. (3rd Request). (SC)21-15535




06/04/2021Order/ProceduralFiled Order Denying Motion.  Respondent shall have until June 8, 2021, to file and serve the answering brief.  (SC)21-16088




06/04/2021MotionFiled Respondent's Motion for Leave to File Answering Brief in Excess of Type-Volume Limitations. (SC)21-16110




06/04/2021BriefFiled Respondent's Answering Brief. (SC)21-16111




06/07/2021MotionFiled Appellant's Partial Opposition to Motion for Leave to File Answering Brief in Excess of Type-Volume Limitations. (SC)21-16169




06/10/2021Order/ProceduralFiled Order Granting Motion. Respondent has filed a motion for leave to file an answering brief that exceeds the type-volume limitations of NRAP 32(a)(7)(A) by 10,147 words. Appellant opposes the motion in part. The motion is granted. The answering brief was filed on June 4, 2021.  Appellant shall have until July 6, 2021, to file and serve a reply brief, if deemed necessary. (SC)21-16761




06/29/2021MotionFiled Stipulation to File Reply Brief. (SC)21-18727




06/30/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief. Due date August 5, 2021. (SC)21-18748




08/05/2021MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)21-22705




08/10/2021MotionFiled Appellant's Motion for Leave to File Reply Brief With Excess Pages. (SC)21-23231




08/10/2021BriefFiled Appellant's Reply Brief. (SC)21-23232




08/20/2021Order/ProceduralFiled Order Granting Motions.  Appellant's motions requesting a second extension of time to file the reply brief and for leave to file a reply brief in excess of the type-volume limitation are granted.  The reply brief was filed on August 10, 2021.  (SC)21-24358




08/20/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


11/02/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for December 16, 2021, at 10:00 a.m. in Carson City.  Argument shall be limited to 30 minutes.  (SC)21-31499




12/01/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-34249




12/14/2021Order/ProceduralFiled Order Regarding Oral Argument.  Oral Argument in this matter is currently scheduled for December 16, 2021, at 10:00 a.m. in Carson City.  Given the inclement weather in Carson City and health concerns related to the pandemic, counsel may appear in person in the Carson City or Las Vegas courtroom or by videoconference.  At least one Justice will be in the Carson City and Las Vegas courtrooms.  If counsel appears by videoconference, the court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  Counsel shall notify the clerk of court no later than 3:00 p.m. on December 14, 2021, if counsel intends to appear for oral argument by videoconference or in person and which courtroom.  Counsel may notice the clerk of court by telephone at (775) 684-1600 or by email at nvscclerk@nvcourts.nv.gov.  (SC)21-35577




12/16/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. EC/KP/DH. (SC).


04/07/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Cadish/Pickering/Herndon. Author: Cadish, J. Majority: Cadish/Pickering/Herndon.138 Nev. Adv. Opn. No. 23. NNP21-EC/KP/DH. (SC).22-10815




05/02/2022RemittiturIssued Remittitur.  (SC)22-13831




05/02/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


05/20/2022RemittiturFiled Remittitur. Received by District Court Clerk on May 3, 2022. (SC)22-13831





Combined Case View